DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.
The term “preferably” in claim 1 (and similarly with claim 14) is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the diagnostic attributes are meant to be included or not as part of the set of patient attributes. Appropriate correction is required.
The term “possibly” in claim 1 (and similarly with claim 14) is a relative term which renders the claim indefinite. The term “possibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the behavioural/psychological/social attributes are meant to be included or not as part of the set of patient attributes. Appropriate correction is required.
Claim 1 recites the limitation "the ICF classification" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 1 and claim 14 recite “said set, including ICD codes but excluding ICF codes” in the second wherein clause of the claims. If “said set” is understood to be the set from the first wherein clause (“a set of patient attributes which comprise clinical attributes, including ICF codes and ICD codes”), then it appears that the two “said set” contradict themselves by including and excluding the same codes. Appropriate correction is required.
Claim 7 recites the limitation "said subset" in limitations D), E), and F) of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-14 are drawn to a method for classifying a patient based on the ICF classification in order to assess and treat the patient, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim recites an abstract idea. For example, claim 1 recites: 
Computer implemented method for classifying a patient based of the ICF classification in order to assess and treat said patient, wherein the method uses one or more computer processors for: 
- determining a plurality of ICF codes applicable to said patient, 
- presenting said plurality of codes to an operator, 
- receiving choices of the presented codes, said choices being made by said operator, 
- generating a classification of said patient based on at least said chosen codes; 
wherein said plurality of codes is determined after a preliminary training phase, said preliminary training phase consisting in generating a concept lattice by "formal concept analysis", the concepts of said lattice being associated with a set of patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes; 
wherein said plurality of codes is determined after receiving a collection of patient attributes associated with said patient, said collection being included in said set, including ICD codes but excluding ICF codes, and on the basis of the correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice, and 
wherein said plurality of codes is presented to an operator in an order corresponding to a probability of applicability to said patient, said probability deriving from the level of correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the computer, computer processors, training phase to generate a concept lattice, the limitations of this claim encompass an automation of organizing information regarding classifying patients to better assess and treat them. If a claim limitation, under its broadest reasonable interpretation, covers management of behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-14 reciting particular aspects of classifying a patient based on the ICF classification in order to assess and treat the patient). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 recites: 
Computer implemented(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) method for classifying a patient based of the ICF classification in order to assess and treat said patient, wherein the method uses one or more computer processors for: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
- determining a plurality of ICF codes applicable to said patient, 
- presenting said plurality of codes to an operator, 
- receiving choices of the presented codes, said choices being made by said operator, 
- generating a classification of said patient based on at least said chosen codes; 
wherein said plurality of codes is determined after a preliminary training phase, said preliminary training phase consisting in generating a concept lattice by "formal concept analysis",(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the concepts of said lattice being associated with a set of patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes; 
wherein said plurality of codes is determined after receiving a collection of patient attributes associated with said patient, said collection being included in said set, including ICD codes but excluding ICF codes, and on the basis of the correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice, and 
wherein said plurality of codes is presented to an operator in an order corresponding to a probability of applicability to said patient, said probability deriving from the level of correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the computer, computer processors, training phase to generate a concept lattice, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 6-8, 10, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 11-14 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4, 7-10 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 5-6, 7 recite additional limitations which add insignificant extra-solution activity to the abstract idea, and claims 2-14 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the computer, computer processors, training phase to generate a concept lattice, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. pg. 6-8, 10); the computer, computer processors, and training phase to generate the lattice, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 7 additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, presenting data (claims 5-6), e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)and receiving data (claim 7), e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Kukafka et al. (June 12, 2006, “Human and Automated Coding of Rehabilitation Discharge Summaries According to the International Classification of Functioning, Disability, and Health”) in view of Myers (US 2004/0254816) in view of Jiang et al. (February 21, 2009 “Formalizing ICD coding rules using Formal Concept Analysis”) in view of Escorcia et al. (US 2014/0074491).
Regarding claim 1, Kukafka discloses a computer implemented method for classifying a patient based of the ICF classification in order to assess and treat said patient (Kukafka pg. 508 [abstract]); 
- determining a plurality of ICF codes applicable to said patient, (Kukafka Fig. 3 and corresponding text; pg. 510-512 section “Methods” discloses determining the ICF codes that are applied to the discharge summaries based on which codes are related to the conditions known to be associated with changes in functional status of the patient)
- presenting said plurality of codes to an operator, (Kukafka Fig. 2 and corresponding text; pg. 512 first para in the right column discloses that a list of codes is provided to the participants to choose from to assign to the discharge summaries) 
wherein said plurality of codes is determined after a preliminary training phase, (Kukafka pg. 510 section “Methods” discloses using a trained NLP algorithm for analysis of discharge summaries selected on the basis of ICD-9 codes pertaining to certain diagnoses (see pg. 512 first paragraph))
wherein said plurality of codes is determined after receiving a collection of patient attributes associated with said patient, (Kukafka Fig. 4 and corresponding text; “Methods” pg. 510 the NLP method is based on the analysis of patient attributes obtained from the discharge summaries which is used to generate various codes)
wherein said plurality of codes is presented to an operator (Kukafka pg. 512 first para right column discloses automatically selecting and presenting a subset of zero to five of the selected ICF codes)
Kukafka does not appear to explicitly disclose receiving choices of the presented codes, said choices being made by said operator; generating a classification of said patient based on at least said chosen codes; said preliminary training phase consisting in generating a concept lattice by "formal concept analysis", the concepts of said lattice being associated with a set of patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes; said preliminary training phase consisting in generating a concept lattice by "formal concept analysis", the concepts of said lattice being associated with a set of patient attributes; patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes; said collection being included in said set, including ICD codes but excluding ICF codes, and on the basis of the correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice, and wherein said plurality of codes is presented to an operator in an order corresponding to a probability of applicability to said patient, said probability deriving from the level of correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice. However, Myers teaches it is old and well-known in the art of medical classification to:
wherein the method uses one or more computer processors for: (Myers [0060] teaches a computer readable medium including computer instructions for carrying out the method [0330] teaches the computer system includes one or more processors)
- receive choices of the presented codes, said choices being made by said operator, (Myers [0130] teaches receiving the selected cognitive codes that were presented to the physician)
- generate a classification of said patient based on at least said chosen codes; (Myers [0161] teaches the physician can be presented with a series of screens allowing him to rapidly narrow down his possible choices to the appropriate ICD-9 codes in order to arrive at an appropriate diagnosis group {classification})
Therefore, it would have been obvious to one of ordinary skill in the art of medical classification, before the effective filing date of the claimed invention, to modify Kukafka to incorporate using computer processors to carry out the method, receiving choices of presented codes, and generating a classification as taught by Myers in order to ensure the proper codes for the treatment are assigned to the file and prevent denial of coverage for the treatment. See Myers. [0008].
Kukafka-Myers does not appear to explicitly teach said preliminary training phase consisting in generating a concept lattice by "formal concept analysis", the concepts of said lattice being associated with a set of patient attributes; patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes; said collection being included in said set, including ICD codes but excluding ICF codes, and on the basis of the correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice, and wherein said plurality of codes is presented to an operator in an order corresponding to a probability of applicability to said patient, said probability deriving from the level of correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice. However, Jiang teaches it is old and well-known in the art of healthcare data processing wherein:
said preliminary training phase consisting in generating a concept lattice by "formal concept analysis", the concepts of said lattice being associated with a set of patient attributes (Jiang pg. 505 sec. 2.2 teaches graphically, a formal context could be visualized by a line diagram of a concept lattice (see Fig. 2). A concept lattice consists of the set of formal concepts of a formal context and the subconcept–superconcept relations between the formal concepts. Each node in a concept lattice represents a formal concept, for which its meaning is interpreted by a set of formal objects (extension) and a set of formal attributes (intension). In other words, the extension covers all objects belonging to this concept and its child nodes while the intension comprises all defining attributes for this concept and its parent nodes)
said collection being included in said set, including ICD codes but excluding ICF codes, and on the basis of the correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice, and (Jiang pg. 507 sec. 3.1.2 teaches a graphical representation of formal contexts using the line-diagram form for the concept lattice. Fig. 2 shows a line diagram of the concept lattice for the context given in Fig. 1. Each node in the diagram represents a formal concept of the context and the ascending paths of line edge between the two nodes represent the sub-concept and super-concept relations between the attributes and the ICD codes only, which is construed as excluding other codes like ICF codes)
wherein said plurality of codes is presented in an order corresponding to a probability of applicability to said patient, said probability deriving from the level of correspondence between the patient attributes of said collection and the patient attributes of the concepts of said lattice. (Jiang pg. 507 sec. 3.1.2 teaches using the lattice as a graphical representation of formal contexts using the line-diagram to show relationships. Each node in the diagram represents a formal concept of the context and the ascending paths of line edge between the two nodes represent the sub-concept and super-concept relations; pg. 509 sec. 3.3 teaches that each ICD 10 category is represented as a Protégé Class and the hierarchical relations among ICD10 categories are represented as the superclass-subclass relation in Protégé, which is construed as the probability of applicability due to the level of correspondence)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Kukafka-Myers to incorporate generating a concept lattice by formal concept analysis using patient attributes and codes to determine levels or correspondence in order to provide a way to derive conceptual structures of data contexts to and have a representation of the relationships. See Jiang pg. 505.  
Kukafka-Myers-Jiang does not appear to explicitly teach patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes. However, Escorcia teaches it is old and well-known in the art of healthcare data processing wherein:
patient attributes which comprise clinical attributes, including ICF codes and ICD codes, and demographic attributes and preferably diagnostic attributes and possibly behavioural/psychological/social attributes; (Escorcia [0031] teaches a patient record may include personal data 202 for the patient 110, which may comprise contact information for a patient 110, a medical history of the patient, demographic data of the patient--such as gender, age, or race--and clinical data of the patient, comprising a record of vital signs, a history of previous episodes of pain or other afflictions, the location of pain or other afflictions, a history of injuries, an obesity evaluation, etc. Personal data 202 may also include psychological data generated during a psychological evaluation of the patient 110, such as the presence of anxiety/depression, self-efficacy measurements, substance abuse history, etc. [0032] teaches the medical assessment data may also include functional assessment data of the patient 110, such as… a functional score (such as via the International Classification of Functioning (ICF) [0033] teaches the medical assessment data 204 may also include economic assessment data of the patient, including Current Procedural Terminology and International Classification of Diseases (ICD) codes related to episodes of care of the patient)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Kukafka-Myers-Jiang to incorporate patient attributes that include ICF codes and ICD codes, demographic attributes diagnostic attributes and behavioural/psychological/social attributes as taught by Escorcia in order take in multiple factors about the patient to properly assess them for treatment. See Escorcia [0007]. 
Regarding claim 2, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 1, and Jiang further teaches wherein said plurality of codes is determined by means of a knowledge base corresponding to said concept lattice. (Jiang pg. 505 teaches an FCA-based approach for completing description-logic knowledge bases and demonstrated that the extended knowledge base is complete in a certain, well defined sense). The motivations to combine the references mentioned above is discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 3, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 2, and Myers further teaches wherein, after said patient has been classified, said knowledge base is updated based on said generated classification of said patient. (Myers [0167] teaches that after the patient has been classified with a diagnosis then the physician can save the report, which is construed as updating the knowledge base with the generated classification of the patient). The motivations to combine the references mentioned above is discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 4, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 1,  wherein the method uses one or more computer processors further for: and Kukafka further discloses: - receiving assessment values from said operator relating to one or two qualifiers for each of said chosen codes. (Kukafka pg. 509 teaches the ICF code is assigned one or more numerical qualifiers). 
Regarding claim 5, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 4, and Kukafka further discloses: wherein the method uses one or more computer processors further for: - presenting to said operator one or two qualifiers for each of said chosen codes. (Kukafka Table 2 and corresponding text; pg. 509 teaches the ICF code is assigned one or more numerical qualifiers; pg. 512 first para in the right column discloses that a list of codes is provided to the participants to choose from to assign to the discharge summaries).
Regarding claim 6, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 5, and Kukafka further discloses: wherein the method uses one or more computer processors further for: - presenting to said operator a range of possible values for each qualifier presented. (Kukafka pg. 511 teaches the code with the highest numeric value for the qualifier is 1 and the capacity qualifier is 0). 
Regarding claim 12, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 1, and Escorcia further teaches wherein said computer is adapted to interact with at least one remote computer in order to determine a plurality of codes and/or in order to generate said classification of said patient. (Escorcia [0054] Embodiments of the invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices {and where the determination of the codes and/or generation of the classification is taught above}). The motivations to combine the references mentioned above is discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 13, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 1, and Escorcia further teaches wherein said computer is adapted to interact with at least one medical device worn by said patient in order to determine a plurality of codes of said predetermined classification of said patient. (Escorcia Fig. 1 and corresponding text; mobile sensor 112). The motivations to combine the references mentioned above is discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Myers teaches the method can be implemented on a computerized system (Myers [0060] teaches a computer readable medium including computer instructions). The motivations to combine the references mentioned above is discussed in the rejection of claim 1 and incorporated herein.
Claims 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kukafka-Myers-Jiang-Escorcia in view of Eastman (US 2021/0005318). 
Regarding claim 7, Kukafka-Myers-Jiang-Escorcia teaches the method according to claim 1, wherein the method uses one or more computer processors to carry out the steps of: and Jiang further teaches:
A) receiving said collection of patient attributes associated with said patient, (Jiang pg. 507 teaches obtaining the index entries for the patient from which the attributes are pulled, which is construed as receiving the collection of attributes)
B) for each concept of said concept lattice determining a level of correspondence between said patient and the concept based on the attributes associated with the concept and the attributes associated with said patient, (Jiang pg. 507 sec. 3.1.2 teaches using the lattice as a graphical representation of formal contexts using the line-diagram to show relationships. Each node in the diagram represents a formal concept of the context and the ascending paths of line edge between the two nodes represent the sub-concept and super-concept relations)
C) for each concept of said lattice calculating a first score for said patient as a function of the level of correspondence determined at step B, (Jiang pg. 507 sec. 3.1.2 teaches using the lattice as a graphical representation of formal contexts using the line-diagram to show relationships. Each node in the diagram represents a formal concept of the context and the ascending paths of line edge between the two nodes represent the sub-concept and super-concept relations; pg. 509 sec. 3.3 teaches that each ICD 10 category is represented as a Protégé Class and the hierarchical relations among ICD10 categories are represented as the superclass-subclass relation in Protégé, which is construed as the score due to the level of correspondence thereby allowing for the hierarchy) 
And Kukafka further discloses:
F) presenting attributes of said subset to an operator based on the result of step E, (Kukafka pg. 512 first para right column discloses automatically selecting and presenting a subset of zero to five of the selected ICF codes)
And Myers further teaches:

G) receiving choices of the attributes presented at step F, said choices being made by said operator, said choices corresponding at least to ICF codes. (Myers [0130] teaches receiving the selected cognitive codes that were presented to the physician)
Kukafka-Myers-Jiang-Escorcia does not appear to explicitly teach D) for each attribute of said subset determining a second score for said lattice based on the first scores calculated at step C; E) ordering said attributes of said subset based on the second scores determined at step D. However, Eastman teaches it is old and well-known in the art of healthcare data processing wherein
D) for each attribute of said subset determining a second score for said lattice based on the first scores calculated at step C, (Eastman [0044] teaches calculating a frequency value for a given code and then calculating a relevance score assigned to that code based on the frequency value)
E) ordering said attributes of said subset based on the second scores determined at step D, (Eastman [0053] The calculated relevancy scores for corresponding codes may be ranked)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Kukafka-Myers-Jiang-Escorcia to incorporate determining a second score for said lattice based on the first scores and ordering said attributes of said subset based on the second scores as taught by Eastman in order to determine the relevancy score for attributes that repeat in the record. See Eastman [0044]. 
Regarding claim 11, Kukafka-Myers-Jiang-Escorcia-Eastman teaches the method according to claim 7, and Escorcia further teaches wherein said computer is adapted to interact with health information systems and/or wearable medical devices, and wherein at step A one or more of the attributes of said collection derives from data received from health information systems and/or wearable medical devices. (Escorcia Fig. 1 and corresponding text; mobile sensor 112). The motivations to combine the references mentioned above is discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 10, Kukafka-Myers-Jiang-Escorcia-Eastman teaches the method according to claim 7, Eastman further teaches wherein at step D a second score is determined: - by equating an attribute score to the first score for each concept of said lattice, - calculating a maximum or a frequency or a combination or an average of all said attribute scores. (Eastman [0044] teaches calculating a frequency value for a given code thus having a higher relevance score assigned to that code). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686    

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686